United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Livonia, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul H. Kullen, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2149
Issued: July 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 20, 2006 appellant, through her attorney, filed a timely appeal from a
June 16, 2006 merit decision of the Office of Workers’ Compensation Programs denying
modification of its termination of her compensation and medical benefits. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
effective August 15, 2002 on the grounds that she had no further disability due to her accepted
employment injury; (2) whether the Office properly terminated authorization for medical
treatment; and (3) whether appellant has established that she sustained additional employmentrelated conditions or disability due to the accepted employment factors.
FACTUAL HISTORY
On July 4, 2000 appellant, then a 47-year-old distribution clerk, filed an occupational
disease claim alleging that she sustained severe pain in her right wrist radiating to her arm and

elbow due to factors of her federal employment. The Office accepted the claim for tendinitis of
the right hand and wrist and a sprain of the right shoulder, arm, elbow and forearm. Appellant
stopped work on July 5, 2000 and returned to part-time employment on July 31, 2000. She again
stopped work on October 26, 2000 and returned to work for four hours per day beginning
November 27, 2000.
On January 10, 2002 the Office referred appellant to Dr. Norman L. Pollack, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a report dated February 6,
2002, Dr. Pollack found no objective findings of any diagnosed condition and no physical
limitations. He opined that appellant could resume her usual employment.
In a report dated February 7, 2002, Dr. Pramod Raval, an internist and appellant’s
attending physician, diagnosed “acute tendinitis of [her] right wrist, hand, arm, elbow, shoulder
and right upper extremities secondary to repetitive and continuous movement of [the] right hand,
wrist, forearm, shoulder and right upper extremities at work causing chronic pain.” He found
that appellant could work part time with restrictions.
A magnetic resonance imaging (MRI) scan study of the cervical spine dated February 24,
2002 showed a disc abnormality with impingement at C4-5 and C6-7 on the left side. An MRI
scan study of the cervical spine dated March 17, 2002 revealed large disc herniations at C4-5 and
C6-7 and a disc bulge at C3-4.
In a report dated March 26, 2002, Dr. Miguel A. Lis-Planells, a neurosurgeon, diagnosed
disc herniations at C4-5 and C6-7 “slightly larger and eccentric to the left.” He attributed the
herniations to repetitive lifting at work.
Appellant stopped work on March 26, 2002. In a progress report dated March 28, 2002,
Dr. Raval discussed the findings of the March 17, 2002 MRI scan study and opined that
appellant was totally disabled from employment due to her herniated discs.
The Office determined that a conflict existed between Dr. Raval and Dr. Pollack on the
extent of appellant’s work-related disability. On April 26, 2002 the Office referred appellant to
Dr. Richard Krugel, a Board-certified orthopedic surgeon, for an impartial medical examination.
On May 9, 2002 Dr. Raval discussed appellant’s employment injury and work history. He
stated:
“[Appellant] has a diagnosis of disc herniation at C4-5 [and] C6-7 causing pain in
[the] neck and bilateral upper extremities secondary to repetitive heavy lifting,
pulling, pushing, bending to lift heavy mail, sorting and casing of various mail at
work since July 3, 2000. She has a[n] acute tendinitis of her right wrist, hand,
arm, elbow, shoulder and right upper extremities secondary to repetitive and
continuous movement of [the] right upper extremities at work causing chronic
pain. At the present time, [appellant] will continue to have a pain in her bilateral
upper extremities and neck due to her injury on July 3, 2000.”
In a report dated May 10, 2002, Dr. Dhia Louis Yousif, a Board-certified internist, noted
that an electromyogram (EMG) was negative and an MRI scan study showed disc bulging with
evidence of impingement on the left side at C4-5 and C6-7. He diagnosed tendinitis of the upper
2

extremities which he attributed to her “continuous and repetitive use of her bilateral upper
extremities at work since July 3, 2000.” Dr. Yousif also diagnosed cervical disc herniations and
impingement of the spinal cord at C4-5 and C6-7 “due to repetitive heavy handling of mail at
work….”
In a report dated May 13, 2002, Dr. Krugel discussed appellant’s history of injury and
current complaints. He listed findings on examination of tenderness of the trapezius muscles on
both sides without muscle spasm. Dr. Krugel further found scapulae tenderness but “no real
tenderness about the shoulder girdles to palpation” and no atrophy. He determined that appellant
had no motor or sensory deficits in the upper extremities. Dr. Krugel diagnosed cervical pain
with disc pathology by MRI scan study and bilateral upper extremity pain, greater on the right,
with no objective findings. He noted that her complaints were mostly on the right side but that
the MRI scan findings showed left cervical disc disease. Dr. Krugel stated:
“Based on the positive clinical objective findings today, I am unable to support
[appellant’s] severe pain complaints and significant espoused limitation of
function. I do believe that she is restricted from returning to work. I believe this
is more on a psychogenic basis rather than physiologic basis, again noting the lack
of objective findings to support physiologic disease in [her].”
On June 11, 2002 the Office requested that Dr. Krugel clarify whether appellant had any
residuals of her accepted conditions and whether her cervical disc disease was caused or
aggravated by employment factors. In a June 14, 2002 response, Dr. Krugel found continued
subjective right upper extremity complaints unsupported by objective findings. He asserted:
“Other than subjective tenderness on examination, the exam[ination] was
otherwise normal and, therefore, based on a reasonable degree of medical
certainty, I cannot support the ongoing diagnosis of tendinitis or sprain in the right
upper extremity.
“I do not believe that her cervical disc disease was caused by her work at the
[employing establishment], although some of her symptoms may be aggravated
by such work. She does continue to be symptomatic even without doing the work
and, therefore, I do not believe that this aggravation has materially worsened her
cervical disc disease, which I believe is unrelated in a causal effect to her work
again.”
On July 11, 2002 the Office notified appellant that it proposed to terminate her
compensation and medical benefits on the grounds that her accepted conditions had resolved.
The Office further determined that the evidence was insufficient to show that she sustained a
cervical condition due to her employment injury.1
On August 7, 2002 appellant argued that the medical evidence from her physicians
established that she had residuals from her employment injury. She submitted a report dated
1

In a report dated July 31, 2002, Dr. Kasturi B. Puri, a Board-certified physiatrist, diagnosed cervical
myofibrositis and listed work restrictions.

3

May 4, 2002 from Dr. Surindar Jolly, a Board-certified neurologist, who noted that a
March 2002 MRI scan study of the cervical spine showed left-sided paracentral disc herniations
at C4-5 and C6-7. Dr. Jolly stated: “[Appellant’s] symptoms have been constant and
attributable to [her] work, which involved repetitive heavy lifting, pushing, pulling and constant
wear and tear on [the] cervical spine.” In a report dated May 6, 2002, Dr. Charles Frederick
Harvey, a Board-certified neurosurgeon, diagnosed a cervical disc herniation and findings
consistent with carpal tunnel syndrome. He recommended a myeologram and repeat EMG.2
By decision dated August 15, 2002, the Office terminated appellant’s compensation and
entitlement to medical benefits effective that date after finding that the opinion of Dr. Krugel
represented the weight of the medical evidence and established that she had no further
employment-related disability.
In a report dated August 6, 2002, received by the Office on August 21, 2002, Dr. John B.
Ryan, a Board-certified orthopedic surgeon, noted that he last treated appellant in 1998.
Dr. Ryan referred her for an ultrasound to rule out rotator cuff tendinitis of the right shoulder.
An ultrasound of appellant’s right upper extremity, obtained on August 14, 2002, showed a
“large partial thickness bursal[-]sided tear” of the supraspinatus tendon and subacromial
subdeltoid bursitis of the right shoulder. In a progress report dated October 30, 2002, Dr. Ryan
diagnosed a partial rotator cuff tear and bursitis of the right shoulder. On January 15, 2003 he
diagnosed rotator cuff tendinitis, a partial rotator cuff tear on the bursal side and possible
C5 radiculitis.
On September 9, 2002 appellant requested an oral hearing which was held on
May 18, 2003.3 She related that she experienced a previous employment injury in 1985 to the
right upper extremity. Appellant returned to work full time in January 2000 but again
experienced right upper extremity symptoms in June 2000.
In a report dated January 13, 2003, Dr. A.N. Sinha, an orthopedic surgeon, evaluated
appellant for the employing establishment. He reviewed the diagnostic studies, including the
ultrasound and myeologram. Dr. Sinha diagnosed “severe impingement syndrome of her right
shoulder associated with chronic subacromial bursitis as well as a partial thickness tear of the
supraspinatur tendon of the superficial surface.” He found that appellant was totally disabled
from her usual employment but could perform light duty. Dr. Sinha opined: “Her shoulder
condition, in my opinion, has resulted from not a single injury but recurrent strain to the shoulder
resulting from lifting on the job over a long period of time.”

2

Appellant also submitted progress reports from Dr. Raval dated July 11 and 20, 2002. A postmyelogram
computerized tomography (CT) scan of the cervical spine dated May 28, 2002 revealed a small bone spur at C4-5
without cervical cord compression.
3

An MRI scan of appellant’s left shoulder obtained on June 9, 2003 showed a partial tear.

4

In a progress report dated June 18, 2003, Dr. Ryan discussed appellant’s complaints of
bilateral upper extremity pain and listed findings on examination. He noted that a CT arthrogram
of the right shoulder did not show a rotator cuff tear. Dr. Ryan diagnosed impingement of the
right shoulder with no rotator cuff tear and left shoulder bursitis with mild impingement.
By decision dated August 21, 2003, the Office hearing representative affirmed the
August 15, 2002 decision.
In a report dated November 3, 2003, Dr. Jacquelyn G. Lockhart, a Board-certified
physiatrist, discussed the history of injury and the results of the diagnostic studies of record. She
diagnosed bilateral impingement syndrome of the shoulders and a partial rotator cuff tear of the
left shoulder, post-traumatic myofascitis, cervical spondylosis and chronic pain syndrome.
Dr. Lockhart opined that appellant’s work aggravated and contributed to the diagnosed
conditions and that she was permanently disabled from her usual employment. She provided
progress reports dated January 5 and April 7, 2004 discussing the results of physical therapy.
Dr. Lockhart found, in the April 7, 2004 report, that appellant had a chronic overuse syndrome
and a permanent impairment. In a progress note dated January 5, 2004, she noted that appellant
was improving with physical therapy. On April 7, 2004 Dr. Lockhart listed permanent work
restrictions.4 A CT arthrogram of appellant’s right shoulder obtained on June 1, 2004 showed no
evidence of a complete tear but small irregular areas indicating partial tears and “an element of
tendinopathy.” In a progress report dated July 28, 2004, Dr. Lockhart diagnosed chronic pain
syndrome, bilateral shoulder impingement, a partial rotator cuff tear of the left shoulder, posttraumatic myofascitis and cervical spondylosis. She again found permanent work restrictions.
In a progress report dated August 11, 2004, Dr. Ryan diagnosed impingement of the right
shoulder and chronic myofascial pain. He noted that a CT arthrogram of the right shoulder
showed no rotator cuff tear but “some fraying consistent with a partial rotator cuff tear.” In an
accompanying form report, Dr. Ryan listed work restrictions.
On August 17, 2004 appellant requested reconsideration. By decision dated March 25,
2005, the Office denied modification of its August 15, 2002 decision.
On March 21, 2006 appellant, through her attorney, again requested reconsideration. In a
report dated May 26, 2005, Dr. D. Bradford Barker, a Board-certified physiatrist, diagnosed
bilateral shoulder impingement with a partial rotator cuff tear, a severe myofascial strain of the
cervical spine, multiple cervical herniated discs and bilateral bicipital tendinitis. He stated:
“[Appellant] clearly has cumulative trauma disorder. These disorders are brought
on by the injury of repetitive work. [She] has a long history of lifting heavy
objects including lifting bags of mail up to 70 pounds. The abnormalities are all
found in the shoulders and neck. The constant lifting, including lifting over her
head, has caused cervical disc herniations in the cervical spine. [Appellant] has
developed bicipital tendinitis in both shoulders from chronic repetitive work, as
4

In a progress report dated July 28, 2004, Dr. Lockhart diagnosed bilateral shoulder impingent syndrome, a
partial rotator cuff tear of the left shoulder, post-traumatic myofascitis and cervical spondylosis. She opined that
appellant required permanent work restrictions.

5

well as partial tearing in the rotator cuffs bilaterally and bursitis of the left
shoulder.”
In a supplemental report dated March 13, 2006, Dr. Barker discussed his diagnoses and
explained how repetitive work during the course of her employment caused appellant’s
cumulative trauma disorder. He stated:
“In conclusion, [appellant] has sustained bilateral shoulder impingement
secondary to partial bilateral rotator cuff tears (documented by MRI [scan]
studies). She has a severe myofascial strain injury to both upper trapezius
muscles, bilateral scapula, bilateral deltoids and bilateral forearm, as noted on
physical examination on at least two occasions. The areas involved are precisely
those areas that one would expect to be involved in a patient who routinely lifted
mail weighting (sic) up to 70 [pounds].”
Dr. Barker further attributed appellant’s right ulnar nerve entrapment as seen on a
November 21, 2005 EMG study, cervical herniated discs and bilateral bicipital tendinitis to
repetitive lifting at work.
By decision dated June 16, 2006, the Office denied modification of its prior decisions.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. The Office may not terminate
compensation without establishing that the disability ceased or that it was no longer related to the
employment.5 The Office’s burden of proof in terminating compensation includes the necessity
of furnishing rationalized medical opinion evidence based on a proper factual and medical
background.6
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.7 The implementing regulation states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.8 Where there exist opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the

5

Gloria J. Godfrey, 52 ECAB 486 (2001).

6

Gewin C. Hawkins, 52 ECAB 242 (2001).

7

5 U.S.C. § 8123(a).

8

20 C.F.R. § 10.321.

6

opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.9
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained tendinitis of the right hand and wrist and a
sprain of the right shoulder, arm, forearm and elbow causally related to factors of her federal
employment. Appellant sustained intermittent periods of disability until November 27, 2000,
when she resumed part-time employment. She stopped work on March 28, 2002.
The Office determined that a conflict in medical opinion arose between Dr. Raval, her
attending physician, and Dr. Pollack, an Office referral physician, on the extent of her
employment-related disability. The Office referred her to Dr. Krugel for resolution of the
conflict.
Where there exist opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.10 The Board finds that the opinion of Dr. Krugel, a
Board-certified orthopedic surgeon selected to resolve the conflict in opinion, is well rationalized
and based on a proper factual and medical history. Dr. Krugel accurately summarized the
relevant medical evidence, provided detailed findings on examination and reached conclusions
about appellant’s condition which comported with his findings.11 In a report dated May 13,
2002, he reviewed the medical evidence of record, including the results of diagnostic studies. On
examination Dr. Krugel found no muscle spasm or motor or sensory deficit. He diagnosed left
cervical disc disease by MRI scan study. Dr. Krugel noted that appellant’s complaints were
predominately on the right side. He found that she had no further residuals of her right upper
extremity tendinitis or sprain. Dr. Krugel provided rationale for his opinion by noting that
appellant’s examination showed essentially normal findings and that her subjective complaints
were unsupported by objective findings. He noted that any restriction from work would be on a
psychogenic rather than physiological basis. As Dr. Krugel’s report is detailed, well rationalized
and based on a proper factual background, his opinion is entitled to the special weight accorded
an impartial medical examiner. The Office thus met its proof to terminate appellant’s
compensation benefits for the accepted conditions of right hand and wrist tendinitis and a right
shoulder, arm, elbow and forearm sprain.

9

David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

10

Id.

11

Manuel Gill, 52 ECAB 282 (2001).

7

Appellant submitted numerous medical reports in response to the Office’s proposed
termination of compensation and subsequent to the termination decision. The reports submitted,
however, do not address whether she had any further condition or disability due to the conditions
already accepted by the Office as employment related.12 Thus, the reports are of diminished
probative value.
LEGAL PRECEDENT -- ISSUE 2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.13 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.14
ANALYSIS -- ISSUE 2
The Office met its burden of proof to terminate authorization for medical benefits
through the opinion of Dr. Krugel, the impartial medical examiner, who found that appellant had
no residuals of her accepted conditions. Dr. Krugel explained that, based on his physical
examination and the diagnostic studies, she had no “ongoing diagnosis of tendinitis or sprain in
the right upper extremity.” As his opinion is detailed and well rationalized, it is entitled to the
special weight accorded an impartial medical examiner and establishes that appellant has no
further residuals of her accepted employment injury.
LEGAL PRECEDENT -- ISSUE 3
Where an employee claims that a condition not accepted or approved by the Office was
due to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.15 To establish a causal relationship between the
condition claimed, as well as any attendant disability and the employment event or incident, an
employee must submit rationalized medical evidence based on a complete medical and factual
background supporting such a causal relationship.16 Causal relationship is a medical issue and
the medical evidence required to establish a causal relationship is rationalized medical
evidence.17 Rationalized medical evidence is evidence which includes a physician’s rationalized
medical opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationalize explaining the nature
12

The content of the reports will be discussed in the analysis relevant to the third issue on appeal.

13

Pamela K. Guesford, 53 ECAB 727 (2002).

14

Id.

15

Jaja K. Asaramo, 55 ECAB 200 (2004).

16

Jennifer Atkerson, 55 ECAB 317 (2004).

17

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.18 Neither the fact that a disease or condition manifests itself during a
period of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.19
Proceedings under the Federal Employees’ Compensation Act are not adversarial in
nature, nor is the Office a disinterested arbiter.20 While the claimant has the responsibility to
establish entitlement to compensation, the Office shares responsibility in the development of the
evidence. It has the obligation to see that justice is done.21 Accordingly, once the Office
undertakes to develop the medical evidence further, it has the responsibility to do so in the
proper manner.22
ANALYSIS -- ISSUE 3
In a report dated March 26, 2002, Dr. Lis-Planells diagnosed C4-5 and C5-6 disc
herniations, which he attributed to repetitive lifting. On May 4, 2002 Dr. Jolly noted that a
March 2002 MRI scan study revealed disc hernations at C4-5 and C6-7. He attributed her
cervical spine condition to repetitive lifting, pushing and pulling at work. In a report dated
May 9, 2002, Dr. Raval diagnosed cervical disc herniations at C4-5 and C6-7 by MRI scan study.
He attributed the disc herniations to “repetitive heavy lifting, pulling, pushing, bending to lift
heavy mail, sort and casing of various mail at work since July 3, 2000.” On May 10, 2002
Dr. Yousif diagnosed impingement and disc herniations at C4-5 and C6-7 “due to repetitive
heavy handling of mail at work….”
On July 11, 2002 the Office requested that Dr. Krugel address whether appellant’s
cervical condition was caused or aggravated by her employment. The Board notes that, as the
record contained no conflict in medical opinion on the cause of appellant’s cervical condition,
Dr. Krugel’s opinion was that of a second opinion examiner rather than an impartial medical
specialist. In a report dated June 14, 2002, Dr. Krugel found that appellant’s employment did not
cause her condition but may have aggravated her symptoms. He stated: “…I do not believe that
this aggravation has materially worsened her cervical disc disease, which I believe is unrelated in
a causal effect to her work again.” Dr. Krugel’s opinion that appellant’s condition was not
“materially worsened” by her employment is insufficient to negate causal relationship. Where
the medical evidence reveals that factors of employment contributed in any way to a disabling
condition, such condition is considered employment related for purposes of compensation under
the Act.23
18

Leslie C. Moore, 52 ECAB 132 (2000).

19

Ernest St. Pierre, 51 ECAB 623 (2000).

20

Vanessa Young, 55 ECAB 575 (2004).

21

Richard E. Simpson, 55 ECAB 490 (2004).

22

Melvin James, 55 ECAB 406 (2004).

23

Jack L. St. Charles, 42 ECAB 809 (1991).

9

Once the Office undertakes development of the evidence, it must do a complete job in
procuring medical evidence that will resolve the relevant issues in the case.24 The report from
Dr. Krugel is insufficient to resolve whether appellant’s cervical condition is caused or
aggravated by her employment duties; therefore, the Office did not properly discharge its
responsibilities in developing the record.25 The case will, therefore, be remanded for further
development of the issue of whether appellant’s cervical disc herniations were caused or
aggravated by her employment.
The remaining medical evidence addresses other medical conditions not accepted by the
Office as employment related. Appellant thus has the burden of proof to show that the condition
is due to her employment through the submission of rationalized medical evidence.26 In a report
dated January 13, 2003, Dr. Sinha reviewed the objective evidence of record and diagnosed right
shoulder severe impingement syndrome with bursitis and a partial thickness tear of the
supraspinatur tendon.27 He opined that appellant could work with restrictions. Dr. Sinha
attributed the diagnosed conditions to “recurrent strain to the shoulder resulting from lifting on
the job over a long period of time.”
On November 3, 2003 Dr. Lockhart discussed appellant’s history of injury and diagnosed
bilateral impingement syndrome of the shoulders, a partial rotator cuff tear on the left side, posttraumatic myofascitis, cervical spondylosis and chronic pain syndrome. She asserted that
appellant was permanently disabled and that her employment duties caused or aggravated the
diagnosed conditions. In a report dated May 26, 2005, Dr. Barker diagnosed bilateral shoulder
impingement, a partial rotator cuff tear, cervical disc herniations and bilateral bicipital tendinitis.
He found that the diagnosed conditions resulted from the performance of repetitive employment
duties and stated: “[Appellant] has a long history of lifting heavy objects including lifting bags
of mail up to 70 pounds. The abnormalities are all found in the shoulders and neck. The
constant lifting, including lifting over her head, has caused cervical disc herniations in the
cervical spine.” Dr. Barker additional attributed her bilateral shoulder tendinitis and partial
rotator cuff tears to performing repetitive work. In a report dated March 13, 2006, he diagnosed
a cumulative trauma disorder which he explained resulted from her repetitive employment
duties.
Dr. Barker further diagnosed right ulnar nerve entrapment, bilateral shoulder
impingement, partial rotator cuff tears by MRI scan studies, myofascial strain injuries and
bicipital tendinitis due to appellant’s employment duties.

24

Richard F. Williams, 55 ECAB 343 (2004).

25

Id.

26

See Jaja K. Asaramo, supra note 15.

27

In reports dated October 30, 2002 and January 13, 2003, Dr. Ryan diagnosed a partial rotator cuff tear of the
right shoulder. In a report dated June 18, 2003, he diagnosed right shoulder impingement with no rotator cuff tear
and bursitis of the left shoulder. In a report dated August 11, 2004, Dr. Ryan diagnosed a partial rotator cuff tear
and impingement of the right shoulder on the right and chronic myofascial pain.

10

It is well established that proceedings under the Act are not adversarial in nature and that
while the claimant has the burden to establish entitlement to compensation, the Office shares
responsibility in the development of the evidence.28 The Board finds that the reports of
Drs. Sinha, Lockhart and Barker, although not sufficient to meet appellant’s burden of proof to
show that she sustained additional employment conditions and disability due to the accepted
employment factors, raise an inference of causal relationship sufficient to require further
development.29 Additionally, there record does not contain contradictory medical evidence.
On remand, the Office should prepare an updated statement of accepted facts describing
appellant’s employment duties and refer her to an appropriate specialist for an opinion on
whether she has a cervical or upper extremity condition causally related to factors of her federal
employment and, if so, the nature of and extent of any disability or need for medical treatment.
After such further development as the Office deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation and
authorization for medical benefits effective August 15, 2002 on the grounds that she had no
further disability due to her accepted employment injury. The Board further finds that the case is
not in posture for decision on the issue of whether appellant has established that she sustained
additional employment-related conditions or disability due to the accepted employment factors.

28

Allen C. Hundley, 53 ECAB 551 (2002).

29

Philip L. Barnes, 55 ECAB 476 (2004).

11

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 16, 2006 is affirmed in part and set aside in part and the case
is remanded for further proceedings consistent with this opinion of the Board.
Issued: July 6, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

